OPINION — AG — ** OKLAHOMA TAX COMMISSION — SALES TAX — SCHOOL DISTRICTS ** THE OKLAHOMA TAX COMMISSION HAS ASKED THE VARIOUS SCHOOL DISTRICTS TO PAY SALES TAX ON THEIR ATHLETIC EVENTS, SUCH AS BASEBALL, BASKETBALL, ETC., 68 O.S. 1251 [68-1251] SETS OUT THE ATHLETIC EVENTS SHALL BE TAXED AND 68 O.S. 1261.3 [68-1261.3], WHICH PERTAINS TO EXEMPTIONS, DOES NOT APPEAR TO EXCLUDE SCHOOL DISTRICTS. — CONCURS WITH YOUR OPINION. (TAXES, SALES TAX, SCHOOL EQUIPMENT) CITE: 68 O.S. 1251 [68-1251], 68 O.S. 1251 [68-1251](D) (FRED HANSEN)